 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEROME MARKIEL DAVIS,                             No. 2:18-cv-1261-TLN-EFB P
12                          Plaintiff,
13           v.                                         ORDER
14    KIMBERLY SEIHEL, et al.,
15                          Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with this civil rights action under 42 U.S.C.

18   § 1983. Good cause appearing, defendant Harrison’s motion (ECF No. 44) to modify the

19   scheduling order (ECF No. 37) and stay the current deadline for filing all dispositive motions

20   until forty-five days after defendant’s March 17, 2020 exhaustion motion has been decided (ECF

21   No. 43), is granted.

22          So ordered.

23   DATED: March 30, 2020.

24

25

26

27

28
